Citation Nr: 0432150	
Decision Date: 12/03/04    Archive Date: 12/14/04

DOCKET NO.  02-06 766A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1. Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2. Entitlement to service connection for peripheral vascular 
disease. 

3. Entitlement to service connection for service connection 
for hypertension. 

4.  Entitlement to service connection for heart disease.

5. Whether new and material evidence has been submitted to 
reopen the claim for service connection for musculoskeletal 
chest pain, with dizziness, shortness of breath and blackout 
spells.

6. Entitlement to a compensable rating for post-operative 
residuals of hammertoe deformity, left third toe.

7. Entitlement to an increased rating for post-operative 
residuals of hammertoe deformity, right third toe, currently 
evaluated as 10 percent disabling.

8. Entitlement to an increased rating for degenerative joint 
disease of the cervical spine, with radicular symptoms in the 
upper extremities, currently evaluated as 10 percent 
disabling.

9. Entitlement to an increased rating for osteoarthritis of 
the lumbar spine, with painful motion, currently evaluated as 
10 percent disabling.


REPRESENTATION

Appellant represented by:	South Carolina Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan


INTRODUCTION

The veteran served on active duty from July 1967 to August 
1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  The Board remanded this case to 
the RO in September 2003 in order to provide the veteran an 
opportunity to provide testimony before a Veterans Law Judge 
via videoconference.  This hearing was conducted before the 
undersigned in May 2004, and a transcript of the hearing is 
in the claims folder.  
The RO denied a claim for service connection for a heart 
murmur in an unappealed rating action of March 1989.  
Subsequent to that decision, the veteran has been diagnosed 
as having hypertension, and aortocclusive disease.  Since the 
veteran's claims for hypertension and heart disease are based 
on a new diagnoses, the Board views the claims as new. 
Therefore, new and material evidence is not required to 
reopen the claim. Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 
1996).

The veteran is also seeking to reopen a claim for service 
connection for depression that had been previously denied by 
the RO in an unappealed rating action of March 1989.  This 
matter has not yet been adjudicated by the RO and is referred 
to the agency of original jurisdiction for all appropriate 
action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


REMAND

During his May 2004 hearing, the veteran reported that he 
received Social Security Administration (SSA) disability 
benefits.  Records pertaining to the award of these benefits 
are relevant to the claims at issue in this appeal.  VA has a 
duty to assist in gathering Social Security records when put 
on notice that the veteran is receiving those benefits.  
Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Masors v. 
Derwinski, 2 Vet. App. 180 (1992).  The records from SSA have 
not been associated with the veteran's claims file.

In addition, the veteran has asserted that his service 
medical records are incomplete.  In view of this the Board 
believes that the RO should attempt to obtain additional 
service medical records from the service department.  

The Board further notes that the veteran reported receiving 
considerable medical treatment since the time of his 
discharge from service at the U.S. Naval Hospital in Beaufort 
, South Carolina.  The claims folder only contains a few 
clinical records documenting treatment of the veteran at this 
facility during the period 1994-1996.  An attempt was made in 
May 1993 to obtain the veteran's records from this facility, 
but the records obtain clearly reflect treatment for the 
veteran's son who has the same name.  In view of the above, a 
further attempt should be made to obtain all records 
documenting the veteran's treatment at this naval medical 
facility from the time of his August 1987 discharge from the 
service to the present.  

The veteran has also reported recent treatment for 
disabilities relevant to this appeal at the VA Medical Center 
in Charleston, South Carolina, but no clinical records of 
such treatment subsequent to May 9, 2003, are in the claims 
folder.  As VA has notice of the existence of additional VA 
records, they must be retrieved and associated with the other 
evidence already on file. See Bell v. Derwinski, 2 Vet. App. 
611 (1992); see also Epps v. Brown, 9 Vet. App. 341 (1996); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  Therefore, 
records dated after May 9, 2003 should be requested and 
associated with the claims folder.  In addition, the veteran 
has also reported treatment at the Beaufort Memorial Hospital 
in Beaufort, South Carolina with the most recent reported 
treatment in early July 2004.  No clinical records reflecting 
treatment from this facility subsequent to June 2000 are 
currently in the claims folder.  The VCAA requires that such 
records be obtained prior to further appellate consideration 
in this case.  38 C.F.R. § 3.159(c)(1). (2004)

The veteran's service medical records show that his blood 
pressure was 120/82 on his June 1967 examination prior to 
service entrance.  The record shows numerous normotensive 
blood pressure readings as well as numerous elevated blood 
pressure readings, when his blood pressure was 140/90 or 
above.  The highest recorded blood pressure reading of 
164/120 was recorded in November 1986.  On a January 1987 
medical board examination the veteran's blood pressure was 
recorded as 110/76.  

VA clinical records and clinical records from a military 
medical facility reflect treatment beginning in the early 
1990s for various disabilities that included hypertension.  
During a VA outpatient visit in May 1993 a history of poorly 
controlled hypertension since 1979 was reported.  

During a May 2004 VA hearing before undersigned, the veteran 
said that he was diagnosed as having hypertension in 1976 
while in the military.  He said that he was provided 
medication for this disability at that time, but discontinued 
taking this medication because he thought that it interfered 
with his physical stamina.  

An examination is needed in order to obtain an opinion as to 
whether the current hypertension was manifested by the 
isolated high blood pressure readings during service.

Review of the veteran's service medical records reveal 
considerable treatment and evaluations for chest pain and 
possibly abnormal electrocardiograms.  Although no heart 
disease was diagnosed during service, the veteran has 
experienced peripheral vascular disease reportedly due to 
aortoiliac occlusive disease since discharge from service; 
and he underwent a an aortofemoral bypass at a VA facility in 
July 2000, when atherosclerotic plaquing and clots were noted 
in the aorta.  

In view of his complaints during service, his post service 
cardiovascular pathology and the grant of service connection 
for hypertension in the above decision, the Board believes 
that the veteran should be afforded a VA cardiovascular 
examination to determine the nature and etiology of all his 
current cardiovascular pathology.  

The veteran was afforded VA podiatry and orthopedic 
examinations in January 2004.  However, in view of the 
absence of significant clinical documentation noted above, 
and since the claims folder was not available for review by 
the examiners, the another podiatry and orthopedic 
examination is needed to determine the current severity of 
his service connected foot disabilities and his service 
connected spinal disabilities.  

In view of the above, this case is REMANDED for the following 
action:

1.  The AMC or RO should contact the 
service department and request any 
additional service medical records from 
the veteran's period of active duty from 
July 1967 to August 1987.

2.  The AMC or RO should request any 
medical records and decisions regarding 
the veteran's claim for Social Security 
disability benefits.

3.  The AMC or RO should obtain copies of 
all clinical records documenting the 
veteran's treatment at the U.S. Naval 
Hospital in Beaufort, South Carolina from 
August 1987 to the present.

4.  The AMC or RO should also obtain 
copies of all clinical records 
documenting the veteran's reported 
treatment at the VA Medical Center in 
Charleston, South Carolina, subsequent to 
May 9, 2003. 

5.  The AMC or RO should obtain copies of 
all clinical records document treatment 
at the Beaufort Memorial Hospital in 
Beaufort, South Carolina, subsequent to 
June 7, 2000, to include clinical records 
documenting the veteran's reported 
treatment at that facility in early July 
2004.  All records obtained should be 
associated with the claims folder.  

6.  The AMC or RO should schedule the 
veteran for a VA cardiovascular 
examination to determine the nature and 
etiology of all cardiovascular pathology.  
The claims folder and a copy of this 
remand should be made available to and be 
reviewed by the examiner in conjunction 
with the examination.  The examiner 
should provide opinions as to whether it 
is at least as likely as not (50 percent 
probability or greater) that any current 
hypertension, heart or cardiovascular 
disease had its onset during service or, 
or is otherwise due to a disease or 
injury incurred in active service.  

7.  The veteran should be afforded an 
orthopedic examination to determine the 
current severity of his service connected 
lumbar and cervical spine disabilities.  
The claims folder must be made available 
to the examiners for review in 
conjunction with the examination.  

The examiner should specify the range of 
motion of the lumbar spine and the 
cervical including forward flexion, 
extension, left and right lateral 
flexion, and left and right rotation in 
degrees of motion.  

The examiner should determine whether the 
lumbar spine and cervical spine 
disabilities are manifested by weakened 
movement, excess fatigability, or 
incoordination. Such inquiry should not 
be limited to muscles or nerves. These 
determinations should, if feasible, be 
expressed in terms of the degree of 
additional range-of-motion loss due to 
any weakened movement, excess 
fatigability, or incoordination.  The 
examiner should also express an opinion 
as to the severity of any lumbar or 
cervical limitation of motion.

With regard to the lumbar spine, the 
examiner should report whether there is 
muscle spasm, listing of the entire 
spine, a positive Goldthwaite's sign, or 
abnormal mobility on forced motion.  
These findings are needed to evaluate the 
lumbar spine disability in light of 
criteria contained in the rating 
schedule.

8.  The veteran should be afforded a 
neurologic examination to evaluate the 
severity of any neurologic impairment 
from the service connected cervical spine 
disorder.  The examiner should review the 
claims folder in conjunction with the 
examination.

The examiner should report all neurologic 
manifestations of the cervical spine 
disability, and specifically note the 
nerves involved.  The examiner should 
note whether there is complete or 
incomplete paralysis, neuritis, or 
neuralgia of any nerve.  If incomplete 
paralysis, or neuritis or neuralgia is 
present the examiner should express an 
opinion as to the severity of the 
disability.

The examiner should also note whether the 
disability has required any periods of 
doctor prescribed bed rest, and should 
also express an opinion as to the overall 
severity of the neurologic impairment 
attributable to the cervical spine 
disability.

The veteran should also be afforded a 
podiatry examination to determine the 
current degree of severity of his service 
connected foot disabilities.  The claims 
folder must be made available to the 
examiner for review in conjunction with 
the examination.

9.  Then the RO should adjudicate the 
claims on appeal, and if any remain 
denied, issue a supplemental statement of 
the case.  The case should then be 
returned to the Board if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




